PER CURIAM.
Upon consideration of appellee’s confession of error, the final order is reversed and the cause is remanded with directions to enter a new order which either accepts the penalty recommendation of the Administrative Law Judge or reimposes the increased penalty stating with particularity the reasons for increasing the penalty as required by section 120.57(1)(l), Florida Statutes (2010). See Shah v. Dep’t of Health, 804 So.2d 615 (Fla. 1st DCA 2002).
DAVIS, VAN NORTWICK, and ROWE, JJ., concur.